

116 HR 7311 IH: Securing Our Skies Against Chinese Technology Act of 2020
U.S. House of Representatives
2020-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7311IN THE HOUSE OF REPRESENTATIVESJune 24, 2020Mr. Gaetz introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo prohibit the use of funds to purchase drones manufactured in the People’s Republic of China or by Chinese state-controlled entities.1.Short titleThis Act may be cited as the Securing Our Skies Against Chinese Technology Act of 2020.2.Prohibition on use of funds to purchase drones manufactured in the People's Republic of China or by Chinese state-controlled entities(a)In generalNo funds appropriated or otherwise made available for fiscal year 2020 and available for obligation as of the date of the enactment of this Act, and no funds appropriated or otherwise made available for fiscal year 2021 or any fiscal year thereafter, may be obligated or expended to purchase a drone described in subsection (b).(b)Drones describedA drone described in this subsection is a drone manufactured in the People's Republic of China or by an entity owned or controlled by the Government of the People's Republic of China.(c)Application to private entities and State and local governments(1)In generalThe prohibition under subsection (a) includes a prohibition on the obligation or expenditure of funds described in that subsection for the purchase of a drone described in subsection (b) by a private entity or a State or local government (including a law enforcement agency) that received such funds through a grant or any other means.(2)Certification required to receive future fundsOn and after the date of the enactment of this Act, the head of an executive agency may not provide funds described in subsection (a) to a private entity or a State or local government unless the entity or government certifies that the entity or government, as the case may be, is not using drones described in subsection (b).(d)DefinitionsIn this section:(1)DroneThe term drone has the meaning given the term unmanned aircraft in section 44801 of title 49, United States Code.(2)Executive agencyThe term executive agency has the meaning given that term in section 133 of title 41, United States Code.